Citation Nr: 0513310	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-18 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Regional Office (RO).  By a rating action dated in 
March 1992, the RO, in pertinent part, denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and by rating action dated in December 1994, 
the RO, in pertinent part, denied service connection for 
tinnitus.

This matter was previously before the Board in January 1999 
and July 2001, wherein it was remanded for additional 
development.  The requested development having been 
undertaken, the case is returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in active 
service.

2.  Tinnitus did not have its onset during active service or 
result from disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2004.  The veteran was 
told of what was required to substantiate his claims for 
service connection, and of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO.  The veteran's claims were initially adjudicated by the 
RO in March 1992 and December 1994.  The April 2004 letter 
was provided to the veteran subsequent to initial 
adjudication of his claim, however any evidence received 
subsequent to the requisite notice letter was considered by 
the RO as evidenced in the September 2004 Supplemental 
Statement of the Case (SSOC).  Any defect with respect to the 
timing of the notice was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
the evidence received following the notice letter was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  


VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examination in October 2003 and a medical opinion was 
provided.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record.

Service personnel records show that the veteran was a supply 
handler.  Service medical records are negative for any 
complaints or findings of hearing loss or tinnitus.  A report 
of medical examination completed at separation from service 
in December 1968 shows that upon clinical evaluation, the 
veteran's ears were generally normal.  Pure tone thresholds 
in the right ear at 500, 1000, 2000, and 4000 Hertz were 
found to be 0, 0, 0, and 0 decibels, respectively.  Pure tone 
thresholds in the left ear were 0, 0, 0, and 0 decibels, 
respectively.  The veteran specifically denied any hearing 
loss or ear trouble, including running ears.  

Subsequent to service, the veteran underwent a VA 
audiological evaluation in July 1991.  He reported bilateral 
hearing loss, tinnitus, and occasional problems with speech 
discrimination in noise.  Pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 40, 50, 
40, and 60 decibels, respectively.  Pure tone thresholds in 
the left ear were 40, 45, 55, 65, and 60 decibels, 
respectively.  A controlled speech discrimination test 
(Maryland CNC) revealed speech recognition of 84 percent, 
bilaterally.  The examiner noted that pure tone and speech 
audiometrics indicated a mild to moderate sensorineural 
hearing loss bilaterally.  Middle ear screening showed 
pressure and compliance within normal limits.  It was noted 
that he may experience mild to moderate problems 
understanding speech in some situations as a result of the 
this loss.  

A VA audio-ear disease examination report dated in May 1992 
shows that the veteran reported that his hearing test results 
at entrance into service were completely normal, but that his 
hearing had deteriorated during service and that in his hurry 
to get home, he did not report hearing loss at his separation 
examination.  He added that subsequent to service, he worked 
as a welder until 1981 and that his hearing had become 
progressively worse.  He added that he had constant ringing 
in his ears since 1969, and that he had been exposed to noise 
during the two years that he was in service as a machine-
gunner.  The diagnosis showed normal ears by physical 
examination and subjective tinnitus.  Hearing loss was noted 
by history.

In March 1994, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that he currently had bilateral hearing loss and tinnitus 
that had been getting progressively worse since service.

A VA audio-ear disease examination report dated in September 
1994 shows that the veteran reported bilateral hearing loss 
and tinnitus since his period of active service.  He 
indicated that he was employed as a groundskeeper at the 
Naval Air Station in Corpus Christi, Texas.  The diagnosis 
was moderate to moderately severe sensorineural hearing loss 
sensitivity at 3000 to 4000 Hertz, and reported bilateral 
tinnitus.

A VA audiological evaluation in October 1994 shows that the 
veteran reported a history of exposure to loud noise during 
service, which included military training, gunfire, aircraft 
and ground power units.  He reported some tinnitus in both 
ears and some difficulty with dizziness.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 25, 25, 20, 40, and 55 decibels, 
respectively.  Pure tone thresholds in the left ear were 20, 
20, 20, 45, and 60 decibels, respectively.  The results of 
this test were said to indicate that his hearing was no worse 
and within normal limits in the low and mid frequencies, 
sloping to a moderate to moderately severe high frequency 
sensorineural hearing loss.  Speech discrimination was 
excellent, and inter test consistency that on previous 
occasions was judged to be poor, was on this examination 
judged as fair.  The examiner added that due to the veteran's 
history of nonorganic overlay, subjective complaints should 
be viewed with some degree of caution.  Objective measures 
should support subjective complaints.  His history of 
tinnitus, though may be present, is probably not to the 
degree that he reports as being very severe considering the 
degree of hearing loss that he has.  He reported tinnitus as 
loud as a yell, which was inconsistent with the degree of 
hearing loss.

A VA audiological evaluation dated in October 2003 shows that 
the veteran reported bilateral hearing loss which had 
developed gradually over the preceding 12 years.  He reported 
noise history which included exposure to gun fire and 
artillery fire during service and some equipment noise as a 
welder after service.  Pure tone thresholds in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 25, 40, 
and 45 decibels, respectively.  Pure tone thresholds in the 
left ear were 25, 25, 25, 45, and 50 decibels, respectively.  
A controlled speech discrimination test (Maryland CNC) 
revealed speech recognition of 94 percent in the right ear 
and 96 percent in the left ear.  The examiner noted that 
audiologic test results indicated a moderate sensorineural 
hearing loss from 3000 to 4000 Hertz, bilaterally.  Interest 
consistency was judged good in both ears.  The examiner 
concluded that it was not as least as likely as not that the 
veteran's hearing loss and tinnitus were due to his noise 
exposure in the service.  He was said to have normal pure 
tone thresholds from 500 through 4000 Hertz in both ears on 
his release from active duty.

The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The service medical records are negative for any 
complains or objective findings of either disability.  In 
fact, the veteran denied any hearing loss or ear problems 
upon separation examination in December 1968.  He was not 
diagnosed as having hearing loss or tinnitus until 1991, many 
years following his separation from service.  

Assuming, without deciding, that the veteran was exposed to 
noise during service, there is no competent evidence of 
record relating his hearing loss or tinnitus to active 
service.  To the contrary, the VA examiner in October 2003 
concluded that the veteran's hearing loss and tinnitus were 
not related to in-service noise exposure.  The veteran's 
contentions that he has hearing loss and tinnitus that are 
related to noise exposure during his active service are not 
competent, as he has not shown that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As indicated above, the evidence does not show that the 
veteran was diagnosed with a bilateral hearing loss 
disability by VA standards until 1991; thus, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The Board has considered the veteran's contentions that he 
experienced symptoms of hearing loss and tinnitus since his 
separation from service.  However, he specifically denied any 
such symptoms upon separation examination in December 1968 
and was not treated for hearing loss and tinnitus until 1991.  
The lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  There is no evidence of record from 
a competent health care provider that even suggests that 
hearing loss and tinnitus are related to the veteran's active 
service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for bilateral hearing loss and tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


